Filed 3/4/13 P. v. Ramirez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062658

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN305788)

IVAN RAMIREZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Kimberlee

A. Lagotta, Judge. Affirmed.



         Ivan Ramirez entered a negotiated guilty plea to possessing heroin for sale (Health

& Saf. Code, § 11351). The court imposed a stipulated sentence of the three-year middle

prison term in local custody. Ramirez appeals. We affirm.

                                                  BACKGROUND

         Ramirez unlawfully possessed a usable quantity of heroin for sale.
                                     DISCUSSION

      Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders).

      We granted Ramirez permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders has disclosed no

reasonably arguable appellate issues. Ramirez has been competently represented by

counsel on this appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                        MCDONALD, J.

WE CONCUR:



BENKE, Acting P. J.



MCINTYRE, J.




                                           2